Citation Nr: 1223677	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability secondary to service connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1944 to June 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's military separation document indicates he was awarded a Purple Heart, the EAME Service Medal with one Bronze Star, the Good Conduct Medal, the World War II Victory Medal, the Occupation Medal, and the Combat Infantryman Badge.  His military occupational specialty was a rifleman.

In March 2011, the Board remanded the above claim and a claim of entitlement to service connection for entitlement to service connection for post-traumatic stress disorder (PTSD).  In April 2012, the Appeals Management Center issued a rating decision granting this claim.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for benefit for PTSD will not be addressed in this decision.

This issue currently on appeal was also remanded by the Board in March 2011 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The objective medical evidence demonstrates that the Veteran's current low back disability is secondary to service connected left knee disability.




CONCLUSION OF LAW

The criteria for service connection for a back disability, secondary to service connected left knee disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The appellant's claim of entitlement to service connection for a back disability secondary to service connected left knee disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran claims service connection for a back disability, secondary to a service connected left knee disability. 

The Veteran is currently service connected for residuals, perforated wound, left thigh, popliteal space at 10 percent disability rating, effective June 23, 1946; and arthritis, right knee associated with residuals, perforated wound, left thigh, popliteal space at 10 percent disability rating, effective May 14, 2009. 

The Veteran was afforded a VA examination in February 2010, however, a physical examination was not conducted and the VA examiner noted, "[a]n opinion is easily rendered based on review of the objective medical data and medical literature."  The examiner stated "[t]here is no objective documentation in the claims file of [V]eteran having a lumbar spine condition.  While the [V]eteran does show unevenness of gait sufficient to cause right knee and right hip condition, it is my opinion he does not have sufficient unsteadiness of gait to cause a lumbar spine condition."  See VA PTSD examination, dated February 2010. 

However, the Veteran submitted private treatment records from Dr. M. P. O'Neill, a private radiologist who noted "some mild to moderate degenerative disc disease noted scattered throughout the lumbar spine.  At the L3-4 level, mild circumferential spondylitic bulge and moderate bilateral neural foraminal narrowing noted.  Mild central canal stenosis is noted.  At the L4-5 level, mild circumferential spondylitic bulge is noted with moderate bilateral neural foraminal narrowing.  No disc protrusion or central canal stenosis is noted."  See Dr. M. P. O'Neill, private treatment records, dated August 2010. 

In March 2011, the Board determined that further development was necessary and the Veteran should be afforded a VA examination with a physical examination to determine clarify the diagnosis and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  The examiner was asked to determine the nature and etiology of any diagnosed back disability and to state whether it is at least as likely or not that it is etiologically related to the Veteran's service or to his service connected left knee disability.  See Board remand, dated March 2011.

The Veteran was afforded a VA examination in June 2011 where he stated he was unable to recall when his back began to hurt but that it was since his injury to his left lower extremity that he had an uneven gait.  A physical examination, revealed he leaned heavily on his cane for stability when walking and his gait was slow and slightly asymmetric with a slight limp.  The Veteran had limited range of motion in his back with tenderness.  An x-ray revealed four non-rib-bearing lumbar vertebrae with normal disk spaces and a slight straightening of the lordotic curve with minimal osteophytosis both laterally and aneriorly.  The Veteran was diagnosed with spondylosis of the lumbar spine.  See VA examination, dated June 2011.

In an October 2011 addendum to the June 2011 VA examination, the examiner stated that there is no evidence of back injury or disability while the Veteran was on active duty.  However, upon examination and review of the claims file, the examiner stated:

It is therefore my opinion that it is more likely than not that the major part of the [Veteran's] present low back disability, which is a minimal is as a result of natural aging process.  It is further my opinion that there is minimal portion of his minimal disability of his low back condition that is secondary to the leg length discrepancy resulting from his left knee injury, which is service-connected.  See VA examination addendum, dated October 2011.

Despite the examiner's opinion that only a minimal portion of the Veteran's back disability is related to service, the Board acknowledges that nevertheless the objective medical evidence has related it to his service connected disability.  As this claim has been granted, the RO will the rate the severity of the disability according the rating criteria under which such disability is rated.  

When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's back condition is related to his service connected left knee disability.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for a back disability, secondary to service connected left knee disability, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


